Case 2:17-cv-00442-JRG Document 425 Filed 11/13/18 Page 1 of 8 PageID #: 30009
                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

 SEVEN NETWORKS, LLC,

                   Plaintiff,            CIVIL ACTION NO. 2:17-CV-442-JRG
                                         LEAD CASE
 v.
                                         PATENT CASE
 GOOGLE LLC,
                                         JURY TRIAL DEMANDED
                   Defendant.


v.

 SAMSUNG ELECTRONICS AMERICA, INC. AND    CIVIL ACTION NO. 2:17-CV-441-JRG
 SAMSUNG ELECTRONICS CO., LTD.,           CONSOLIDATED CASE

                   Defendants.




                SEVEN’S REPLY TO DEFENDANTS’ RESPONSE [405]
      TO SEVEN’S MOTION TO STRIKE DEFENDANTS’ UNDISCLOSED INVALIDITY
      THEORIES, PRIOR-ART SYSTEMS, AND OBVIOUSNESS COMBINATIONS [343]
Case 2:17-cv-00442-JRG Document 425 Filed 11/13/18 Page 2 of 8 PageID #: 30010




      In offering opinions related to GreenPower and JuiceDefender, Defendants’ experts rely on

evidence of different versions of software installed on different operating systems that were

available at different times. But they treat that evidence as though it describes singular prior-art

systems. This is improper and warrants exclusion because different versions of software released

at different times are not the same. Defendants’ failure to define and rely on specific versions of

allegedly prior-art GreenPower and JuiceDefender software systems leaves unclear the content

and effective date of that art, and hinders rather than helps the finder of fact. Defendants’ failure

to identify specific versions of GreenPower and JuiceDefender also frustrates this Court’s Order

Focusing Patent Claims and Prior Art (ECF No. 292).

A. Defendants’ experts’ opinions on GreenPower and JuiceDefender should be excluded.

      “The purpose of [expert] reports is to avoid the disclosure of sketchy and vague expert

information.” Sierra Club, Lone Start Chapter v. Cedar Point Oil Co., 73 F.3d 546, 571 (5th Cir.

1996). The proponents of expert testimony bear the burden of establishing that the expert

testimony is reliable, that it is based on sufficient facts and data, and that it will help the trier of

fact determine a fact in issue. U.S. v. Fullwood, 342 F.3d 409, 412 (Fed. Cir. 2003). Defendants’

experts improperly treat multiple distinct but ill-defined GreenPower and JuiceDefender systems

as single systems. The failure to identify any specific version of GreenPower or JuiceDefender

that allegedly invalidates the claims of a patent-in-suit renders their opinions “sketchy and

vague,” at best. Those opinions should therefore be excluded under Rule 702 as unhelpful and

unreliable.

    1. Defendants’ experts improperly treat many references as a single reference.

      Different works by different authors or subsets of authors at different times are different



                                                   -1-
Case 2:17-cv-00442-JRG Document 425 Filed 11/13/18 Page 3 of 8 PageID #: 30011



references. See Kyocera Wireless Corp. v. ITC, 545 F.3d 1340, 1351–52 (Fed. Cir. 2008).

Defendants, through their experts, present the GreenPower and JuiceDefender systems as single

references, each consisting of software of unspecified version and release number installed on an

unspecified device running an unspecified operating system. Defendants’ experts fail to identify a

single version of software, running on a single version of Android, running on a particular device,

as being the GreenPower or JuiceDefender system that allegedly invalidates SEVEN’s claims.

Instead, they rely on evidence concerning admittedly distinct versions and editions of

GreenPower, JuiceDefender, and the Android operating systems on which they ran. Resp. at 5–6.

     Rather than dispute these points, Defendants argue there is no requirement to specifically

identify the systems they allege constitute invalidating prior art, ignoring P.R. 3-3 and citing no

authority for this remarkable position. Resp. at 3; see P.R. 3-3(a) (requiring disclosure of “[t]he

identity of each item of prior art that allegedly anticipates each asserted claim or renders it

obvious.” (emphasis added)). Defendants were required to identify a prior-art system that

actually existed and teaches the claim limitations. No prior-art system could have had multiple

operating systems or multiple versions of JuiceDefender or GreenPower at the same time.

Accordingly, experts who rely on evidence from multiple operating systems or multiple versions

of application software to satisfy a claim are offering opinions about a “system” that never

existed and, in fact, never could have existed. Any testimony on such an imaginary prior-art

“system” is necessarily unreliable and should not be admitted.

   2. Defendants’ experts do not define or opine on a singular JuiceDefender system.

     Neither Dr. Turnbull nor Dr. Caloyannides bases his invalidity opinions on a specific




                                                 -2-
Case 2:17-cv-00442-JRG Document 425 Filed 11/13/18 Page 4 of 8 PageID #: 30012



version of JuiceDefender installed on a specific device with a specific operating system.1 Instead,

both experts rely on a mishmash of documents describing different features of different versions

and releases of JuiceDefender software at different times.2 Indeed, Dr. Turnbull admitted that he

did not consider JuiceDefender as it existed at any particular point in time or rely on any

individual version of the software. 3 And he likewise failed to consider different versions of

Android, treating all versions as though they were a single version. 4

        Defendants fault SEVEN for addressing only Dr. Turnbull in detail in its opening brief and

not addressing Dr. Caloyannides beyond a footnote. But it is Defendants’ burden to establish the

admissibility of Dr. Caloyannides’s testimony, and his treatment of JuiceDefender suffers from

the same flaws as Dr. Turnbull’s. Dr. Caloyannides even cites the same documents describing

the same versions of JuiceDefender in the same order in his charts.5 Accordingly, the opinions of

both Dr. Turnbull and Dr. Caloyannides fail to define and address a singular system and should

be excluded.

        Further, as shown in SEVEN’s motion and not contested by Defendants, Drs. Turnbull

and Caloyannides improperly rely on different JuiceDefender systems to satisfy different

elements of the same claims. See Mot. at 5–6 (providing examples Dr. Turnbull’s treatment of

Claim 17 and 29 of the ’129 Patent).




    1
        Mot. Ex. A: Turnbull Rpt. ¶¶ 600–10, App’x 816-JuiceDefender on Android Device, App’x 019-
JuiceDefender on Android Device, App’x 129-JuiceDefender on Android Device; Mot. Ex. G: Caloyannides Rpt. ¶¶
91–94, Caloyannides Ex. 019-A, Caloyannides Ex. 129-A, and Caloyannides Ex. 816-C.
     2  Id.; see also Ex. A: Turnbull Rpt. ¶¶ 1329–63, 1847–85, and 2115–52.
     3  Mot. Ex. C: Turnbull Dep. at 128:19–25 and 225:4–14.
     4  Mot. Ex. C: Turnbull Dep. at 129:2–130:2.
     5  E.g., compare Mot. Ex. A: Turnbull Rpt. at App’x 019-JuiceDefender on Android with Mot. Ex. G:
Caloyannides Rpt. at Caloyannides Ex. 019-A.


                                                    -3-
Case 2:17-cv-00442-JRG Document 425 Filed 11/13/18 Page 5 of 8 PageID #: 30013



   3. Defendants’ experts do not define or opine on a singular GreenPower system.

     As with the JuiceDefender system, Defendants’ experts’ treatment of the GreenPower

system improperly combines evidence from disparate versions of applications and operating

systems and fails to identify a singular prior-art system that allegedly invalidates the claims. See

Resp. at 6-9. Defendants fail to rebut SEVEN’s showing, instead pointing to analysis that Dr.

Turnbull performed concerning a single version of GreenPower source code. Resp. at 4–5. This

argument misses the point—that Dr. Turnbull may have looked at software for a particular

version of GreenPower does not remedy the fact that his opinions are based on multiple versions.

No matter how detailed or reliable Dr. Turnbull’s analysis of one specific version of GreenPower

code may be, that analysis is combined with disclosures concerning other versions of GreenPower

and multiple versions of Android, rendering his opinion based on that analysis unreliable.

B. Defendants’ experts’ failure to offer opinions on specific prior-art systems warrants
   exclusion.

     Defendants and their experts have therefore not presented a single system reference, but a

multitude of poorly defined references. Not only does this violate the court’s Order to narrow

prior-art references to “no more than 6 references per patent,” ECF No. 292 at 2, it also severely

prejudices SEVEN by presenting innumerable distinct references as a single reference.

Defendants argue that their experts’ failure to specifically identify the systems they allege

invalidate SEVEN’s claims goes to weight rather than admissibility, but this is precisely the kind

of “sketchy and vague” opinion that should be excluded. Allowing Defendants’ experts to opine

on multiple distinct versions of software as though they were a single reference distorts both what

each reference teaches and when any particular feature entered the prior art.

     Defendants wrongly suggest that SEVEN must show that Defendants’ reliance on multiple



                                                 -4-
Case 2:17-cv-00442-JRG Document 425 Filed 11/13/18 Page 6 of 8 PageID #: 30014



systems results in some prejudice. Defendants, for example, argue that SEVEN must prove

Defendants’ experts’ opinions would have been different if they had, in fact, limited themselves

to a single version of JuiceDefender or GreenPower or a single operating system. Resp. at 4. But

it is Defendants’ burden to show that their experts’ testimony is admissible, not SEVEN’s

burden to prove that it is not. Defendants’ experts opine on a system that did not exist and could

not have existed, a simultaneous combination of many versions of many different software

packages. Additionally, suggesting that SEVEN should have to prove that various features that

Defendants’ experts rely on are not present in every version of the relevant software package to

dispute admissibility shows that their experts’ opinions are not directed to a single reference.

Accordingly, even if not unreliable under Daubert, these opinions should be struck for failure to

comply with the Court’s Focusing Order (ECF No. 292).

C. Defendants no longer oppose SEVEN’s motion as to §102(g), device inspections, and
   Dr. Rosing’s Sylvester + Beyda combination.

     In response to SEVEN’s motion: (i) Google has agreed not to rely on §102(g), and has

withdrawn the challenged portions of Dr. Turnbull’s report that rely on his purported inspection

of alleged prior-art systems; and (ii) Samsung has agreed not to rely on the undisclosed

combination of U.S. Pat. Nos. 6,631,469 and 6,470,358 against SEVEN’s asserted ’952 Patent.

See Resp. at 7 and 8 n.3. This Court should therefore strike at least the following paragraphs from

the experts’ reports: Turnbull ¶¶ 585, 600, 611, and 838 (regarding §102(g)); Turnbull ¶¶ 599,

609, 628, and 614 (regarding device inspections); and Rosing ¶¶ 110–112 and Ex. 952–3.

     Regarding all other issues, SEVEN stands on its original briefing.




                                                -5-
Case 2:17-cv-00442-JRG Document 425 Filed 11/13/18 Page 7 of 8 PageID #: 30015



Dated: November 13, 2018

Respectfully submitted,

/s/ Max Ciccarelli
Bruce S. Sostek                        Samuel F. Baxter
   State Bar No. 18855700               Texas State Bar No. 01938000
   Bruce.Sostek@tklaw.com               sbaxter@mckoolsmith.com
Max Ciccarelli
   State Bar No. 00787242              MCKOOL SMITH, P.C.
   Max.Ciccarelli@tklaw.com            104 E. Houston Street, Suite 300
Herbert J. Hammond                     Marshall, Texas 75670
   State Bar No. 08858500              Telephone: (903) 923-9000
   Herbert.Hammond@tklaw.com           Facsimile: (903) 923-9099
Richard L. Wynne Jr.
   State Bar No. 24003214              Theodore Stevenson, III
   Richard.Wynne@tklaw.com              Texas State Bar No. 19196650
J. Michael Heinlen                      tstevenson@mckoolsmith.com
   State Bar No. 24032287              Eric S. Hansen
   Michael.Heinlen@tklaw.com            Texas State Bar No. 24062763
Adrienne E. Dominguez                   ehansen@mckoolsmith.com
   State Bar No. 00793630
   Adrienne.Dominguez@tklaw.com        MCKOOL SMITH, P.C.
Vishal Patel                           300 Crescent Court, Suite 1500
   State Bar No. 24065885              Dallas, Texas 75201
   Vishal.Patel@tklaw.com              Telephone: (214) 978-4000
Nadia E. Haghighatian                  Facsimile: (214) 978-4044
   State Bar No. 24087652
   Nadia.Haghighatian@tklaw.com
Austin Teng
   State Bar No. 24093247
   Austin.Teng@tklaw.com
Natalie M. Cooley
   State Bar No. 24079912
   Natalie.Cooley@tklaw.com
Matthew Cornelia
   State Bar No. 24097534
   Matt.Cornelia@tklaw.com

THOMPSON & KNIGHT LLP
One Arts Plaza
1722 Routh St., Suite 1500
Dallas, Texas 75201
Telephone: (214) 969-1700
Facsimile: (214) 969-1751




                                     -6-
Case 2:17-cv-00442-JRG Document 425 Filed 11/13/18 Page 8 of 8 PageID #: 30016



                               CERTIFICATE OF SERVICE

       On November 13, 2018, the foregoing document and accompanying exhibits were

electronically filed with the Clerk of the Court using CM/ECF, which served them to all counsel

of record.

                                                   /s/ Max Ciccarelli
                                                   Max Ciccarelli




                                             -7-
